Exhibit 10.3

AMENDMENT TO

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

THIS AMENDMENT TO CHANGE IN CONTROL AND SEVERANCE AGREEMENT (“Agreement”) is
made and entered into as of the 13th day of January, 2009 by and between
CenterState Banks of Florida, Inc., a Florida banking corporation (the
“Corporation”) and Thomas E. White (the “Executive”).

BACKGROUND

The Corporation and the Executive entered into a Change in Control and Severance
Agreement dated July 11, 2006 (the “Agreement”). The parties desire to enter
into this Amendment to amend certain provisions of the Agreement.

NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Corporation and
the Executive covenant and agree as follows:

1. Defined Terms. Capitalized terms used in this Amendment shall have the
meanings given to such terms in the Agreement, unless otherwise provided in this
Amendment.

2. Amendment of Section 6 of Agreement. Section 6 of the Agreement is amended by
deleting the first two paragraphs of Section 6 in their entirety, and inserting
the following section in lieu thereof:

Upon the occurrence of a Change in Control, the Corporation shall pay Executive
as severance pay or liquidated damages, or both, a lump sum cash payment equal
to 2.5 times (two and one-half times) the Executive’s annual base salary. Such
payment will be paid to the Executive no later than the date of the Change of
Control. The term annual base salary shall refer to the Executive’s then current
base salary annualized and does not include cash bonus payments, if any, for
services rendered to the Corporation or any subsidiary. The foregoing shall be
in addition to any other rights that the Executive may be entitled to under any
other agreements with, or benefit plans of, the Corporation or any subsidiary.

The remaining paragraph of that Section 6 shall remain in full force and effect.

3. Effect of Amendment. Except as expressly modified by this Amendment, the
terms, covenants and conditions of the Agreement shall remain in full force and
effect.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

“CORPORATION”   “EXECUTIVE” CENTERSTATE BANKS OF FLORIDA, INC.   Thomas E. White
By:  

/s/ Ernest S. Pinner

 

/s/ Thomas E. White

  Ernest S. “Ernie” Pinner   Thomas E. White   President and Chief Executive
Officer  

 

9